 



 



Exhibit 10.1

 



AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT

 

This Amended and Restated Registration Rights Agreement (this “Agreement”) is
entered into as of July 20, 2016, by and among 1347 Capital Corp., a Delaware
corporation (the “Company”), and the parties listed on the signature pages
hereto (each, an “Investor” and, collectively, the “Investors”).

 

RECITALS

 

WHEREAS, in connection with the Company’s initial public offering, 1347
Investors LLC (the “Sponsor”), EarlyBirdCapital, Inc. (“EarlyBird”) and the
Company entered into that certain Registration Rights Agreement, dated as of
July 15, 2014 (the “Initial Agreement”);

 

WHEREAS, the Sponsor transferred an aggregate of 100,000 shares of Common Stock
to certain permitted transferees (the “Initial Investors”) who joined the
Initial Agreement and who, together with the Sponsor, currently hold all of the
outstanding shares of Common Stock of the Company issued prior to the
consummation of the Company’s initial public offering (the “Initial Shares”);

 

WHEREAS, the Sponsor privately purchased 198,000 units simultaneously with the
consummation of the Company’s initial public offering (the “Private Units”);

 

WHEREAS, the Sponsor privately purchased an aggregate of 600,000 warrants (the
“$15 Exercise Price Sponsor Warrants”) simultaneously with the consummation of
the Company’s initial public offering;

 

WHEREAS, the Company has entered into that certain Agreement and Plan of Merger,
dated as of March 23, 2016, that certain Amendment No. 1 to Agreement and Plan
of Merger, dated as of July 11, 2016, and that certain Amendment No. 2 to
Agreement and Plan of Merger, dated as of July 18, 2016 (the Agreement and Plan
of Merger, as so amended, the “Merger Agreement”), with Limbach Holdings LLC
(“Limbach”) and the other parties named therein;

 

WHEREAS, subject to the terms and conditions of, and in such manner and at such
time as described in, the Merger Agreement, the Company will (i) issue and
deposit, or will cause to be deposited, for the benefit of the holders of issued
and outstanding membership interests of Limbach (the “Limbach Unitholders”) (1)
2,200,005 shares of Common Stock of the Company (the “Merger Shares”), (2)
666,670 warrants of the Company, each representing the right to acquire one
share of Common Stock of the Company at an exercise price of $12.50 (the “Merger
Warrants”), and (3) 1,000,006 warrants of the Company, each representing the
right to acquire one share of Common Stock of the Company at an exercise price
of $11.50 (the “Additional Warrants”); and (ii) issue to Sponsor or its
affiliates 400,000 shares of Class A Preferred Stock of the Company (the
“Preferred Shares”) in a private placement, each of which shall be convertible
into two shares of Common Stock at a conversion price of $12.50 per share of
Common Stock;

 

WHEREAS, the Company filed with the United States Securities and Exchange
Commission (the “Commission”) (i) a Registration Statement on Form S-4 under the
U.S. Securities Act of 1933, as amended (the “Securities Act”), to register the
offer, issuance and sale of the Merger Shares, the shares underlying the Merger
Warrants and the shares underlying the Preferred Shares, which registration
statement became effective on June 16, 2016 (the “Form S-4 Registration
Statement”);

 



 

 

 

WHEREAS, upon the closing of the transactions contemplated by the Merger
Agreement (the “Closing”), up to the Merger Shares are expected to be registered
under the U.S. Securities Exchange Act of 1934, as amended (the “Exchange Act”);

 

WHEREAS, in connection with the transactions contemplated by the Merger
Agreement (the “Business Combination”), the Initial Investors, EarlyBird and the
Company wish to amend and restate the Initial Agreement;

 

WHEREAS, the Investors and the Company desire to enter into this Agreement to
provide the Investors with certain rights relating to the registration of the
Initial Shares, the Private Units (and the underlying Warrants and shares of
Common Stock), the $15 Exercise Price Sponsor Warrants (and the underlying
shares of Common Stock), the Merger Shares, the Merger Warrants (and the
underlying shares of Common Stock), the Additional Warrants (and the underlying
shares of Common Stock), and the Preferred Shares (and the underlying shares of
Common Stock);

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

SECTION 1
Definitions

 

1.1 Certain Definitions. As used in this Agreement, the following terms shall
have the meanings set forth below:

 

(a) “$15 Exercise Price Sponsor Warrants” has the meaning set forth in the
Recitals.

 

(b) “Additional Warrants” has the meaning set forth in the Recitals.

 

(c) “Agreement” has the meaning set forth in the Preamble.

 

(d) “Affiliate” of any person or entity, shall mean any other person or entity
that directly or indirectly, through one or more intermediaries, controls, is
controlled by, or is under common control with, such first person or entity. As
used in this definition, the term “control,” including the correlative terms
“controlled by” and “under common control with,” means (i) the direct or
indirect ownership of more than fifty percent (50%) of the voting rights of a
person or entity or (ii) the possession, directly or indirectly, of the power to
direct or cause the direction of management or policies (whether through
ownership of securities or any equity or other ownership interest, by contract
or otherwise).

 

(e) “Business Combination” has the meaning set forth in the Recitals.

 



 2 

 

 

 

(f) “Charter” shall mean the second amended and restated certificate of
incorporation of the Company, as may be amended from time to time.

 

(g) “Class A Preferred Stock” means the Class A Preferred Stock of the Company
issued in connection with the consummation of the Business Combination.

 

(h) “Closing” shall mean the closing of the transactions contemplated by the
Merger Agreement.

 

(i) “Commission” has the meaning set forth in the Recitals.

 

(j) “Common Stock” shall mean the common stock, par value $0.0001 per share, of
the Company.

 

(k) “Company” has the meaning set forth in the Preamble.

 

(l) “Dollars” or “$” shall mean the currency of the United States of America.

 

(m) “Exchange Act” has the meaning set forth in the Recitals.

 

(n) “Form S-4 Registration Statement” has the meaning set forth in the Recitals.

 

(o) “Holder” shall mean an Investor who holds Registrable Securities (including
their donees, pledgees, assignees, transferees and other successors) and any
holder of Registrable Securities to whom the registration rights conferred by
this Agreement have been duly and validly transferred in accordance with
Section 2.10 of this Agreement.

 

(p) “Indemnified Party” shall have the meaning set forth in Section 2.5(c).

 

(q) “Indemnifying Party” shall have the meaning set forth in Section 2.5(c).

 

(r) “Initial Agreement” has the meaning set forth in the Recitals.

 

(s) “Initial Investors” has the meaning set forth in the Recitals.

 

(t) “Initial Shares” has the meaning set forth in the Recitals.

 

(u) “Initial Private Units” has the meaning set forth in the Recitals.

 

(v) “Initiating Holders” shall mean any Holder or Holders who in the aggregate
hold not less than (i) a majority of the Registrable Securities issued to the
Initial Investors or (ii) a majority of the Registrable Securities issued under
the Merger Agreement.

 

(w) “Investors” has the meaning set forth in the Preamble.

 

(x) “Limbach” has the meaning set forth in the Recitals.

 

(y) “Limbach Unitholders” has the meaning set forth in the Recitals.

 



 3 

 

 

(z) “Liquidated Damages” has the meaning set forth in Section 2.11.

 

(aa) “Lockup Period” shall mean the lockup period relating to the Registrable
Securities that are subject to the Limbach Holder Lockup Agreement (as defined
in the Merger Agreement).

 

(bb) “Merger Agreement” has the meaning set forth in the Recitals.

 

(cc) “Merger Shares” has the meaning set forth in the Recitals.

 

(dd) “Merger Warrants” has the meaning set forth in the Recitals.

 

(ee) “New Registration Statement” has the meaning set forth in Section
2.1(a)(iii).

 

(ff) “Other Selling Shareholders” shall mean persons or entities other than
Holders who, by virtue of agreements with the Company, are entitled to include
their Other Shares in certain registrations hereunder.

 

(gg) “Other Shares” shall mean securities of the Company, other than Registrable
Securities (as defined below), with respect to which registration rights have
been granted.

 

(hh) “Preferred Shares” has the meaning set forth in the Recitals.

 

(ii) “Private Shares” has the meaning set forth in the Recitals.

 

(jj) The terms “register,” “registered” and “registration” shall refer to a
registration effected by preparing and filing a registration statement in
compliance with the Securities Act and applicable rules and regulations
thereunder, and the declaration or ordering of the effectiveness of such
registration statement.

 

(kk) “Registrable Securities” shall mean (i) the Initial Shares, Private Units
(and the underlying Warrants and shares of Common Stock), $15 Exercise Price
Sponsor Warrants (and the underlying shares of Common Stock), Merger Shares,
shares of Common Stock underlying the Merger Warrants, shares of Common Stock
underlying the Additional Warrants, and the shares of Common Stock underlying
the Preferred Shares, as set forth on Exhibit A to this Agreement, and (ii) any
Initial Shares, Private Units (and underlying Warrants and shares of Common
Stock), $15 Exercise Price Sponsor Warrants (and underlying shares of Common
Stock), Merger Shares, shares of Common Stock underlying the Merger Warrants,
shares of Common Stock underlying the Additional Warrants, and the shares of
Common Stock underlying the Preferred Shares issued as a dividend or other
distribution with respect to or in exchange for or in replacement of the shares
referenced in (i); provided, however, that Registrable Securities shall not
include any securities described in clause (i) or (ii) above which have
previously been registered and sold or which have or may be sold to the public
either pursuant to a registration statement or Rule 144, or which have been sold
in a private transaction in which the transferor’s rights under this Agreement
are not validly assigned in accordance with this Agreement.

 



 4 

 

 

(ll) “Registration Expenses” shall mean all expenses incurred in effecting any
registration pursuant to this Agreement, including, without limitation, all
registration, qualification, and filing fees, printing expenses, escrow fees,
fees and disbursements of counsel for the Company and the Holders (which counsel
shall be selected by a majority in interest of the Holders participating in the
registration), blue sky fees and expenses, and expenses of any regular or
special audits incident to or required by any such registration, but shall not
include Selling Expenses, fees and disbursements of other counsel for the
Holders and the compensation of regular employees of the Company, which shall be
paid in any event by the Company.

 

(mm) “Resale Shelf Registration Statement” has the meaning set forth in Section
2.1(a)(i).

 

(nn) “Restricted Securities” shall mean any Registrable Securities that are
required to bear the legend set forth in Section 2.7(c).

 

(oo) “Rule 144” shall mean Rule 144 as promulgated by the Commission under the
Securities Act, as such Rule may be amended from time to time, or any similar
successor rule that may be promulgated by the Commission.

 

(pp) “Rule 145” shall mean Rule 145 as promulgated by the Commission under the
Securities Act, as such Rule may be amended from time to time, or any similar
successor rule that may be promulgated by the Commission

 

(qq) “SEC Guidance” shall mean (i) any publicly-available written or oral
guidance, or comments, requirements or requests of the Staff and (ii) the
Securities Act and the rules and regulations thereunder.

 

(rr) “Securities Act” has the meaning set forth in the Recitals.

 

(ss) “Selling Expenses” shall mean all underwriting discounts, selling
commissions and stock transfer taxes applicable to the sale of Registrable
Securities and fees and disbursements of counsel for any Holder (other than the
fees and disbursements of one special counsel to the Holders included in
Registration Expenses).

 

(tt) “Staff” shall mean the staff of the Division of Corporation Finance of the
Commission.

 

(uu) “Sponsor” shall mean 1347 Investors LLC, the sponsor of the Company.

 

(vv) “Underwritten Takedown” shall mean an underwritten public offering of
Registrable Securities pursuant to an effective registration statement.

 

(ww) “Units” shall mean the units of the Company, each comprised of one share of
Common Stock, one right to receive one-tenth of one share of Common Stock and
one Warrant to purchase one-half of one share of Common Stock.

 

(xx) “Warrants” shall mean the warrants of the Company underlying the Units,
each to purchase one-half of one share of Common Stock.

 



 5 

 

 

SECTION 2
Registration Rights

 

2.1 Registration

 

(a) Registration Requirements.

 

(i) The Company agrees that no later than thirty (30) days following the
Closing, it shall prepare and file with the Commission (i) a post-effective
amendment to the Form S-4 Registration Statement, and (ii) a new registration
statement on an appropriate registration statement form, and, in each case, take
all such other actions as are necessary to ensure that there is an effective
“shelf” registration statement containing a prospectus that remains current
covering (and to qualify under required U.S. state securities laws, if any) the
offer and sale of all Registrable Securities by the Holders on a continuous
basis pursuant to Rule 415 of the Securities Act (the Form S-4 Registration
Statement, as so amended, and the new registration statement, the “Resale Shelf
Registration Statement(s)”). The Company shall cause the Resale Shelf
Registration Statements to be declared effective as soon as possible thereafter,
and to keep the Resale Shelf Registration Statements effective under the
Securities Act at all times.

 

(ii) Within ten (10) days after the issuance by the Company to any Holder of any
Registrable Securities that are not covered by the Form S-4 Registration
Statement or Resale Shelf Registration Statements, the Company shall prepare and
file with the Commission a post-effective amendment to the applicable Resale
Shelf Registration Statement, or a new registration statement on an appropriate
registration statement form, and take all such other actions as are necessary to
ensure that there is an effective registration statement containing a prospectus
that remains current covering (and to qualify under required U.S. state
securities laws, if any) the offer and sale of such Registrable Securities by
the Holders thereunder on a continuous basis pursuant to Rule 415 of the
Securities Act, and the Company shall cause such Resale Shelf Registration
Statement, as so amended, or new registration statement to be declared effective
as soon as possible thereafter and in any event within ninety (90) days after
the date of the issuance of the Registrable Securities to be covered thereby,
and to keep such Resale Shelf Registration Statement, as so amended, or new
registration statement effective under the Securities Act at all times.

 

(iii) Notwithstanding the registration obligations set forth in this Section
2.1(a), in the event the Staff informs the Company that all of the Registrable
Securities cannot, as a result of the application of Rule 415, be registered for
resale as a secondary offering on any single registration statement, the Company
agrees to promptly (1) inform each of the Holders thereof and use its reasonable
best efforts to file amendments to the applicable Resale Shelf Registration
Statement as required by the Staff or (2) withdraw the applicable Resale Shelf
Registration Statement and file a new registration statement (a “New
Registration Statement”), in either case covering the maximum number of
Registrable Securities permitted to be registered by the Staff, on Form S-3 or
such other form available to register for resale the Registrable Securities as a
secondary offering; provided, however, that prior to filing such amendments or
New Registration Statement, the Company shall be obligated to use its reasonable
best efforts to advocate with the Staff for the registration of all of the
Registrable Securities in accordance with the SEC Guidance, including without
limitation, Section 612.09 of the Compliance and Disclosure Interpretations of
the Staff with respect to Rule 415, dated January 26, 2009. Notwithstanding any
other provision of this Agreement, if any SEC Guidance sets forth (or the Staff
otherwise requires) a limitation of the number of Registrable Securities
permitted to be registered on a particular Registration Statement as a secondary
offering (and notwithstanding that the Company used reasonable best efforts to
advocate with the Staff for the registration of all or a greater number of
Registrable Securities), the number of Registrable Securities to be registered
on such Registration Statement will be reduced so that the number of Registrable
Securities to be registered on such Registration Statement is permitted by the
Staff, subject to any determination by the Staff that certain Holders must be
reduced first based on the number of Registrable Securities held by such
Holders. In the event the Company amends a Resale Shelf Registration Statement
or files a New Registration Statement, as the case may be, under clauses (1) or
(2) above, the Company will use its reasonable best efforts to file with the
Commission, as promptly as allowed by SEC Guidance, one or more registration
statements on Form S-3 (except if the Company is then ineligible to register for
resale the Registrable Securities on Form S-3, in which case such registrations
shall be on Form S-1) to register for resale those Registrable Securities that
were not registered for resale on the Resale Shelf Registration Statement, as
amended, or the New Registration Statement.

 



 6 

 

 

(b) Request for Underwritten Takedowns. Subject to the conditions set forth in
Section 2.1(b), (c) and (d), and with respect to any Registrable Securities that
are subject to a Lockup Period, following the expiration of such Lockup Period,
the Holders that qualify as Initiating Holders will be entitled to an unlimited
number of Underwritten Takedowns so long as the Registrable Securities to be
offered thereby are at the time covered by an effective registration statement.
If the Company shall receive from Initiating Holders a written request signed by
such Initiating Holders that the Company effect any Underwritten Takedown with
respect to all or a part of the Registrable Securities (such request shall state
the number of shares of Registrable Securities to be disposed of by such
Initiating Holders), the Company will:

 

(i) promptly, and in any event, within ten (10) days after receiving such
request, give written notice of the proposed Underwritten Takedown to all other
Holders; and

 

(ii) as soon as practicable, use its reasonable best efforts to complete such
Underwritten Takedown within sixty (60) days thereafter (including, without
limitation, filing post-effective amendments, one or more prospectus
supplements, appropriate qualifications under any applicable blue sky or other
state securities laws, and appropriate compliance with the Securities Act) and
to permit and facilitate the sale and distribution in an underwritten offering
of all or such portion of such Registrable Securities as are specified in such
request, together with all or such portion of the Registrable Securities of any
Holder or Holders joining in such request as are specified in a written request
received by the Company within ten (10) days after such written notice from the
Company is mailed or delivered.

 

(c) Limitations on Underwritten Takedowns. The Company shall not be obligated to
effect any Underwritten Takedown pursuant to this Section 2.1:

 



 7 

 

 

(i) With respect to any Registrable Securities subject to a Lockup Period, until
the expiration of the applicable Lockup Period;

 

(ii) If the Initiating Holders, together with the holders of any other
securities of the Company entitled to inclusion in such registration statement,
propose to sell Registrable Securities and such other securities (if any) the
aggregate proceeds of which (after deduction for underwriter’s discounts and
expenses related to the issuance) are anticipated to be less than $10,000,000;

 

(iii) In any particular jurisdiction in which the Company would be required to
execute a general consent to service of process in effecting such registration,
qualification, or compliance, unless the Company is already subject to service
in such jurisdiction and except as may be required by the Securities Act; or

 

(d) Deferral. If (i) in the good faith judgment of the board of directors of the
Company (the “Board”), the commencement of an Underwritten Takedown would be
detrimental to the Company and the Board concludes, as a result, that it is in
the best interests of the Company to defer such Underwritten Takedown, and (ii)
the Company shall furnish to such Holders a certificate signed by the Executive
Director of the Company stating that in the good faith judgment of the Board, it
would be materially detrimental to the Company for such Underwritten Takedown to
be consummated in the near future because it would (1) materially interfere with
a material acquisition, corporate reorganization, or other similar transaction
involving the Company; (2) require premature disclosure of material information
that the Company has a bona fide business purpose for preserving as
confidential; or (3) render the Company unable to comply with requirements under
the Securities Act or Exchange Act, and that it is, therefore, in the best
interests of the Company to defer the Underwritten Takedown, then (in addition
to the limitations set forth in Section 2.1(c) above) the Company shall have the
right to defer such Underwritten Takedown for a period of not more than sixty
(60) days after receipt of the request of the Initiating Holders, and, provided,
that the Company shall not defer its obligation in this manner more than a total
of sixty (60) days in any twelve-month period.

 

(e) Other Shares. Any Underwritten Takedown may, subject to the provisions of
Section 2.1(f), include Other Shares, and may include securities of the Company
being sold for the account of the Company; provided, that, any Other Shares or
securities of the Company to be included in an Underwritten Takedown must be the
subject of an effective shelf registration statement at the time the Company
receives the request for an Underwritten Takedown from the Initiating Holders.

 

(f) Underwriting; Cutback. If the Company shall request inclusion in any
Underwritten Takedown securities being sold for its own account, or if other
persons shall request inclusion of Other Shares in any Underwritten Takedown,
the Initiating Holders shall, on behalf of all Holders, offer to include such
securities in the underwriting and such offer shall be conditioned upon the
participation of the Company or such other persons in such underwriting and the
inclusion of the Company’s and such other person’s securities of the Company and
their acceptance of the further applicable provisions of this Section 2. The
Company shall (together with all Holders and other persons proposing to
distribute their securities through such underwriting) enter into an
underwriting agreement in customary form with the representative of the
underwriter or underwriters selected for such underwriting by the Company, which
underwriters are reasonably acceptable to a majority-in-interest of the
Initiating Holders.

 



 8 

 

 

Notwithstanding any other provision of this Section 2.1, if the underwriters
advise the Initiating Holders in writing that marketing factors require a
limitation on the number of Registrable Securities to be underwritten, the
number of Registrable Securities and Other Shares that may be so included shall
be allocated as follows: (i) first, among all Holders requesting to include
Registrable Securities in such registration statement based on the pro rata
percentage of Registrable Securities held by such Holders (determined based on
the aggregate number of Registrable Securities held by each such Holder); (ii)
second, to the Company, which the Company may allocate, at its discretion, for
its own account, or for the account of other Holders or employees of the
Company, and (iii) third, to any Other Selling Shareholders requesting to
include Other Shares in such registration statement.

If a person who has requested inclusion in such Underwritten Takedown as
provided above does not agree to the terms of any such underwriting, such person
shall be excluded therefrom by written notice to the Company, the underwriter or
the Initiating Holders, and the securities so excluded shall also be withdrawn
from the Underwritten Takedown. If Registrable Securities are so withdrawn from
the Underwritten Takedown and if the number of shares to be included in such
Underwritten Takedown was previously reduced as a result of marketing factors
pursuant to this Section 2.1(f), then the Company shall then offer to all
Holders who have retained rights to include securities in the Underwritten
Takedown the right to include additional Registrable Securities in the offering
in an aggregate amount equal to the number of shares so withdrawn, with such
shares to be allocated among such Holders requesting additional inclusion, as
set forth above.

 

(g) Suspension. If (i) in the good faith judgment of the Board, a registration
or disposition of Registrable Securities pursuant to an effective registration
statement filed pursuant to this Section 2 (including, for the avoidance of
doubt, the Form S-4 Registration Statement) would be detrimental to the Company
and the Board concludes, as a result, that it is in the best interests of the
Company to suspend usage of such registration statement at such time, and (ii)
the Company shall furnish to such Holders a certificate signed by the Executive
Director of the Company stating that in the good faith judgment of the Board, it
would be materially detrimental to the Company for Registrable Securities to be
registered and disposed pursuant to such registration statement in the near
future because it would (1) materially interfere with a material acquisition,
corporate reorganization, or other similar transaction involving the Company;
(2) require premature disclosure of material information that the Company has a
bona fide business purpose for preserving as confidential; or (3) render the
Company unable to comply with requirements under the Securities Act or Exchange
Act, and that it is, therefore, in the best interests of the Company to suspend
the usage of such registration statement, then the Company shall have the right
to suspend the usage of such registration statement for a period of not more
than sixty (60) days; provided, that the Company shall not suspend usage of a
registration statement in this manner more than a total of sixty (60) days in
any twelve-month period.

 



 9 

 

 

2.2 Company Registration

 

(a) Company Registration. If the Company shall determine to register any of its
securities either for its own account or the account of a security holder or
holders, other than a registration pursuant to Section 2.1, a registration
relating solely to employee benefit plans, a registration relating to the offer
and sale of non-convertible debt securities, a registration relating to a
corporate reorganization or other Rule 145 transaction, an offering made by the
Company prior to expiration of the period described in Section 2.1(c)(i), or a
registration on any registration form that does not permit secondary sales, the
Company will:

 

(i) promptly give written notice (in any event not later than twenty (20) days
prior to the filing of the registration statement to which such registration
relates) of the proposed registration to all Holders; and

 

(ii) include in such registration (and any related qualification under blue sky
laws or other compliance), except as set forth in Section 2.2(b) below, and in
any underwriting involved therein, all of such Registrable Securities as are
specified in a written request or requests made by any Holder or Holders
received by the Company within ten (10) days after such written notice from the
Company is mailed or delivered. Such written request may specify all or a part
of a Holder’s Registrable Securities.

 

(b) Underwriting; Cutback. If the registration of which the Company gives notice
is for a registered public offering involving an underwriting, the Company shall
so advise the Holders as a part of the written notice given pursuant to
Section 2.2(a)(i). In such event, the right of any Holder to registration
pursuant to this Section 2.2 shall be conditioned upon such Holder’s
participation in such underwriting and the inclusion of such Holder’s
Registrable Securities in the underwriting to the extent provided herein. All
Holders proposing to distribute their securities through such underwriting shall
(together with the Company, the Other Selling Shareholders and other holders of
securities of the Company with registration rights to participate therein
distributing their securities through such underwriting) enter into an
underwriting agreement in customary form with the representative of the
underwriter or underwriters selected by the Company.

 

Notwithstanding any other provision of this Section 2.2, if the underwriters
advise the Company in writing that marketing factors require a limitation on the
number of shares to be underwritten, the underwriters may (subject to the
limitations set forth below) limit the number of Registrable Securities to be
included in, the registration and underwriting. The Company shall so advise all
holders of securities requesting registration, and the number of shares of
securities that are entitled to be included in the registration and underwriting
shall be allocated, as follows: (i) first, to the Company for securities being
sold for its own account, (ii) second, to the Holders requesting to include
Registrable Securities in such registration statement pursuant to piggyback
registration rights based on the pro rata percentage of Registrable Securities
held by such Holders (determined based on the aggregate number of Registrable
Securities held by each such Holder), and (iii) third, to the Other Selling
Shareholders requesting to include Other Shares in such registration statement
pursuant to piggyback registration rights; provided, however, that in no event
may less than one-third of the total number of Equity Shares or other securities
of the Company to be included in such underwritten offering be made available
for Registrable Securities.

 



 10 

 

 

If a person who has requested inclusion in such registration as provided above
does not agree to the terms of any such underwriting, such person shall also be
excluded therefrom by written notice to the Company and the underwriter. The
Registrable Securities or Other Shares so excluded shall also be withdrawn from
such registration. Any Registrable Securities or Other Shares excluded or
withdrawn from such underwriting shall be withdrawn from such registration.

 

(c) Right to Terminate Registration. The Company shall have the right to
terminate or withdraw any registration initiated by it under this Section 2.2
prior to the effectiveness of such registration whether or not any Holder has
elected to include securities in such registration.

 

2.3 Expenses of Registration. All Registration Expenses incurred in connection
with registrations pursuant to this Section 2 shall be borne by the Company. All
Selling Expenses relating to securities registered on behalf of the Holders and
any Other Selling Shareholders shall be borne by the Holders and the holders of
any Other Shares included in such registration pro rata among each other on the
basis of the number of Registrable Securities and Other Shares, respectively,
registered on their behalf.2.4 Registration Procedures. In the case of each
registration effected by the Company pursuant to Section 2, the Company will
keep each Holder advised in writing as to the initiation of each registration
and as to the completion thereof. At its sole expense, the Company will:

 

(a) Prepare and file with the Commission a registration statement with respect
to such Registrable Securities, cause such registration statement to become
effective and keep such registration effective until all such Registrable
Securities are sold;

 

(b) Prepare and file with the Commission such amendments and supplements to such
registration statement and the prospectus used in connection with such
registration statement as may be necessary to comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
registration statement for the period set forth in subsection (a) above;

 

(c) Furnish such number of prospectuses, including any preliminary prospectuses,
and other documents incident thereto, including any amendment of or supplement
to the prospectus, as a Holder from time to time may reasonably request;

 

(d) Register and qualify the securities covered by such registration statement
under such other securities or Blue Sky laws of such jurisdiction as shall be
reasonably requested by the Holders; provided, that the Company shall not be
required in connection therewith or as a condition thereto to qualify to do
business or to file a general consent to service of process in any such states
or jurisdictions;

 



 11 

 

 

(e) Notify each seller of Registrable Securities covered by such registration
statement at any time when a prospectus relating thereto is required to be
delivered under the Securities Act of the happening of any event as a result of
which the prospectus included in such registration statement, as then in effect,
includes an untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading or incomplete in light of the circumstances under which they were
made, and following such notification promptly prepare and file a post-effective
amendment to such registration statement or a supplement to the related
prospectus or any document incorporated therein by reference, and file any other
required document that would be incorporated by reference into such registration
statement and prospectus, so that such registration statement does not contain
any untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary to make the statements therein not
misleading, and that such prospectus does not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, and, in the case of a post-effective
amendment to a registration statement, use commercially reasonable efforts to
cause it to be declared effective as promptly as is reasonably practicable, and
give to the Holders listed as selling security holders in such prospectus a
written notice of such amendment or supplement, and, upon receipt of such
notice, each such Holder agrees not to sell any Registrable Securities pursuant
to such registration statement until such Holder’s receipt of copies of the
supplemented or amended prospectus or until it receives further written notice
from the Company that such sales may re-commence, and has received copies of any
additional or supplemental filings that are incorporated or deemed incorporated
by reference in such prospectus;

 

(f) Use its reasonable best efforts to obtain the withdrawal of any order
suspending the effectiveness of any registration statement as promptly as
possible (and promptly notify in writing each Holder covered by such
registration statement of the withdrawal of any such order);

 

(g) Provide a transfer agent and registrar for all Registrable Securities
registered pursuant to such registration statement and a CUSIP number for all
such Registrable Securities, in each case not later than the effective date of
such registration;

 

(h) Notwithstanding anything to the contrary contained herein, if requested by
any Initial Investor, cause all Registrable Securities issued to such Initial
Investor (or its designee) to be delivered to a brokerage account designated by
such Initial Investor (or its designees) in electronic book-entry form via The
Depository Trust Company’s Deposit and Withdrawal at Custodian (DWAC) service
within ten (10) days after such Registrable Securities become covered by an
effective registration statement (and not subject to a Lockup Period), and to
take any action reasonably requested by an Initial Investors (or its designee),
including without limitation, procuring and delivering any opinions of counsel,
certificates or agreements as may be necessary to cause such Registrable
Securities to be so delivered;

 

(i) Cause all such Registrable Securities registered hereunder to be listed on
each securities exchange on which similar securities issued by the Company are
then listed;

 



 12 

 

 

(j) In connection with any underwritten offering pursuant to a registration
statement filed pursuant to Section 2.1 or 2.2, enter into and perform its
obligations under an underwriting agreement in form reasonably necessary to
effect the offer and sale of the Registrable Securities subject to such
underwriting; provided, that such underwriting agreement contains reasonable and
customary provisions; and provided, further, that each Holder participating in
such underwriting shall also enter into and perform its obligations under such
an agreement;

 

(k) Furnish to each Holder of Registrable Securities included in such
registration statement a signed counterpart, addressed to such Holder, of
(1) any opinion of counsel to the Company delivered to any underwriter dated the
effective date of the registration statement or, in the event of an underwritten
offering, the date of the closing under the applicable underwriting agreement,
in customary form, scope, and substance, at a minimum to the effect that the
registration statement has been declared effective and that no stop order is in
effect, which counsel and opinions shall be reasonably satisfactory to a
majority of the Holders and their counsel and (2) any comfort letter from the
Company’s independent public accountants delivered to any underwriter in
customary form and covering such matters of the type customarily covered by
comfort letters as the managing underwriter or underwriters reasonably request.
In the event no legal opinion is delivered to any underwriter, the Company shall
furnish to each Holder of Registrable Securities included in such registration
statement, at any time that such Holder elects to use a prospectus, an opinion
of counsel to the Company to the effect that the registration statement
containing such prospectus has been declared effective and that no stop order is
in effect;

 

(l) Promptly make available for inspection by the selling Holders, any
underwriter(s) participating in any disposition pursuant to such registration
statement, and any attorney or accountant or other agent retained by any such
underwriter or selected by the selling Holders, all financial and other records,
pertinent corporate documents, and properties of the Company, and cause the
Company’s officers, directors, employees, and independent accountants to supply
all information reasonably requested by any such seller, underwriter, attorney,
accountant, or agent, in each case, as necessary or advisable to verify the
accuracy of the information in such registration statement and to conduct
appropriate due diligence in connection therewith;

 

(m) Fully cooperate, and cause each of its principal executive officer,
principal financial officer, principal accounting officer, and all other
officers and members of the management to fully cooperate in any offering of
Registrable Securities hereunder, which cooperation shall include, without
limitation, assisting with the preparation of any registration statement or
amendment thereto with respect to such offering and all other offering materials
and related documents, and participation in meetings with underwriters,
attorneys, accountants and potential stockholders;

 

(n) Cooperate with each Holder and each underwriter or agent, if any,
participating in the disposition of such Registrable Securities and their
respective counsel in connection with any filings required to be made with the
Financial Industry Regulatory Authority, Inc. (“FINRA”), and use its reasonable
best efforts to make or cause to be made any filings required to be made by an
issuer with FINRA in connection with the filing of any registration statement;

 



 13 

 

 

(o) In the event of any underwritten public offering of Registrable Securities,
cause senior executive officers of the Company to participate in customary “road
show” presentations that may be reasonably requested by the managing underwriter
in any such underwritten offering and otherwise to facilitate, cooperate with,
and participate in each proposed offering contemplated herein and customary
selling efforts related thereto;

 

(p) Notify each selling Holder, promptly after the Company receives notice
thereof, of the time when such registration statement has been declared
effective or a supplement to any prospectus forming a part of such registration
statement has been filed; and

 

(q) After such registration statement becomes effective, notify each selling
Holder of any request by the Commission that the Company amend or supplement
such registration statement or prospectus.

 

2.5 Indemnification.

 

(a) To the extent permitted by law, the Company will indemnify and hold harmless
each Holder, each of its officers, directors and partners, legal counsel and
accountants and each person or entity controlling such Holder within the meaning
of Section 15 of the Securities Act, with respect to which registration,
qualification or compliance has been effected pursuant to this Section 2, and
each underwriter, if any, and each person or entity who controls within the
meaning of Section 15 of the Securities Act any underwriter, against all
expenses, claims, losses, damages and liabilities (or actions, proceedings or
settlements in respect thereof) arising out of or based on: (i) any untrue
statement (or alleged untrue statement) of a material fact contained or
incorporated by reference in any prospectus, offering circular or other document
(including any related registration statement, notification or the like)
incident to any such registration, qualification or compliance, (ii) any
omission (or alleged omission) to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, or
(iii) any violation (or alleged violation) by the Company of the Securities Act,
any state securities laws or any rule or regulation thereunder applicable to the
Company and relating to action or inaction required of the Company in connection
with any offering covered by such registration, qualification or compliance, and
the Company will reimburse each such Holder, each of its officers, directors,
partners, legal counsel and accountants and each person or entity controlling
such Holder, each such underwriter and each person or entity who controls any
such underwriter, for any legal and any other expenses reasonably incurred in
connection with investigating and defending or settling any such claim, loss,
damage, liability or action; provided that the Company will not be liable in any
such case to the extent that any such claim, loss, damage, liability, or action
arises out of or is based on any untrue statement or omission based upon written
information furnished to the Company by such Holder, any of such Holder’s
officers, directors, partners, legal counsel or accountants, any person or
entity controlling such Holder, such underwriter or any person or entity who
controls any such underwriter, and stated to be specifically for use therein;
provided, further, that, the indemnity agreement contained in this
Section 2.5(a) shall not apply to amounts paid in settlement of any such loss,
claim, damage, liability or action if such settlement is effected without the
consent of the Company (which consent shall not be unreasonably withheld); and
provided, further, that, the Company shall not be required to reimburse the
Holders for the expenses of more than one counsel (plus reasonably required
local counsel) to all Holders or to reimburse the underwriters for the expenses
of more than one counsel (plus reasonably required local counsel) to all
underwriters.

 



 14 

 

 

(b) To the extent permitted by law, each selling Holder, severally and not
jointly, will, if Registrable Securities held by such Holder are included in the
securities as to which such registration, qualification or compliance is being
effected, indemnify and hold harmless the Company, each of its directors,
officers, partners, legal counsel and accountants and each underwriter, if any,
of the Company’s securities covered by such a registration statement, each
person or entity who controls the Company or such underwriter within the meaning
of Section 15 of the Securities Act, each other such Holder, and each of their
officers, directors and partners, and each person or entity controlling each
other such Holder, against all claims, losses, damages and liabilities (or
actions in respect thereof) arising out of or based on: (i) any untrue statement
(or alleged untrue statement) of a material fact contained or incorporated by
reference in any prospectus, offering circular or other document (including any
related registration statement, notification, or the like) incident to any such
registration, qualification or compliance made in reliance upon and in
conformity with information furnished in writing by or on behalf of such selling
Holder expressly for use in connection with such registration, or (ii) any
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading made in reliance upon
and in conformity with information furnished in writing by or on behalf of such
selling Holder expressly for use in connection with such registration, and will
reimburse the Company and such Holders, directors, officers, partners, legal
counsel and accountants, persons, underwriters, or control persons for any legal
or any other expenses reasonably incurred in connection with investigating or
defending any such claim, loss, damage, liability or action, in each case to the
extent, but only to the extent, that such untrue statement or omission is made
in such registration statement, prospectus, offering circular or other document
in reliance upon and in conformity with written information furnished to the
Company by such Holder and stated to be specifically for use therein; provided,
however, that the obligations of such Holder hereunder shall not apply to
amounts paid in settlement of any such claims, losses, damages or liabilities
(or actions in respect thereof) if such settlement is effected without the
consent of such Holder (which consent shall not be unreasonably withheld); and
provided, that in no event shall any indemnity under this Section 2.5 exceed the
net proceeds from the offering received by such Holder, except in the case of
fraud or willful misconduct by such Holder.

 

(c) Each party entitled to indemnification under this Section 2.5 (the
“Indemnified Party”) shall give notice to the party required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought, and shall
permit the Indemnifying Party to assume the defense of such claim or any
litigation resulting therefrom; provided, that counsel for the Indemnifying
Party, who shall conduct the defense of such claim or any litigation resulting
therefrom, shall be approved by the Indemnified Party (whose approval shall not
be unreasonably withheld), and the Indemnified Party may participate in such
defense at such party’s expense; and provided, further, that the failure of any
Indemnified Party to give notice as provided herein shall not relieve the
Indemnifying Party of its obligations under this Section 2.5, to the extent such
failure is not prejudicial. No Indemnifying Party, in the defense of any such
claim or litigation, shall, except with the consent of each Indemnified Party,
consent to entry of any judgment or enter into any settlement that does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to such Indemnified Party of a release from all liability in respect to such
claim or litigation. Each Indemnified Party shall furnish such information
regarding itself or the claim in question as an Indemnifying Party may
reasonably request in writing and as shall be reasonably required in connection
with defense of such claim and litigation resulting therefrom.

 



 15 

 

 

(d) If the indemnification provided for in this Section 2.5 is held by a court
of competent jurisdiction to be unavailable to an Indemnified Party with respect
to any loss, liability, claim, damage, or expense referred to herein, then the
Indemnifying Party, in lieu of indemnifying such Indemnified Party hereunder,
shall contribute to the amount paid or payable by such Indemnified Party as a
result of such loss, liability, claim, damage, or expense in such proportion as
is appropriate to reflect the relative fault of the Indemnifying Party on the
one hand and of the Indemnified Party on the other in connection with the
statements or omissions that resulted in such loss, liability, claim, damage, or
expense as well as any other relevant equitable considerations. The relative
fault of the Indemnifying Party and of the Indemnified Party shall be determined
by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or the omission to state a material fact relates to
information supplied by the Indemnifying Party or by the Indemnified Party and
the parties’ relative intent, knowledge, access to information, and opportunity
to correct or prevent such statement or omission. No person or entity will be
required under this Section 2.5(d) to contribute any amount in excess of the net
proceeds from the offering received by such person or entity, except in the case
of fraud or willful misconduct by such person or entity. No person or entity
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) will be entitled to contribution from any person or entity
who was not guilty of such fraudulent misrepresentation.

 

The obligations of the Company and Holders under this Section 2.5 shall survive
the completion of any offering of Registrable Securities in a registration under
this Section 2.5 and otherwise shall survive the termination of this Agreement
until the expiration of the applicable period of the statute of limitations.

 

2.6 Information by Holder. Each Holder of Registrable Securities shall furnish
to the Company such information regarding such Holder and the distribution
proposed by such Holder as the Company may reasonably request in writing and as
shall be reasonably required in connection with any registration, qualification,
or compliance referred to in this Section 2.

 

2.7 Restrictions on Transfer

 

(a) The holder of each certificate representing Registrable Securities by
acceptance and/or retention thereof, agrees to comply in all respects with the
provisions of this Section 2.7. Each Holder agrees not to make any sale,
assignment, transfer, pledge or other disposition of all or any portion of the
Restricted Securities, or any beneficial interest therein, unless and until the
transferee thereof has agreed in writing for the benefit of the Company to take
and hold such Restricted Securities subject to, and to be bound by, the terms
and conditions set forth in this Agreement, including, without limitation, this
Section 2.7 and Section 2.9.

 



 16 

 

 

(b) Before any proposed sale, pledge, or transfer of any Restricted Securities,
unless there is in effect a registration statement under the Securities Act
covering the proposed transaction, the Holder shall have given prior written
notice to the Company of the Holder’s intention to make such disposition and
shall have furnished the Company with a detailed description of the manner and
circumstances of the proposed disposition, and the Holder shall have furnished
the Company, at the Holder’s expense, with (i) an opinion of counsel, reasonably
satisfactory to the Company, to the effect that such disposition will not
require registration of such Restricted Securities under the Securities Act or
(ii) a “no action” letter from the Commission to the effect that the transfer of
such securities without registration will not result in a recommendation by the
staff of the Commission that action be taken with respect thereto, whereupon the
holder of such Restricted Securities shall be entitled to transfer such
Restricted Securities in accordance with the terms of the notice delivered by
the Holder to the Company. The Company will not require such a legal opinion or
“no action” letter (x) in any transaction in compliance with Rule 144 or (y) in
any transaction in which such Holder distributes Restricted Securities to an
Affiliate of such Holder for no consideration; provided, that each transferee
agrees in writing to be subject to the terms of this Section 2.7. Each
certificate or instrument evidencing the Restricted Securities transferred as
above provided shall bear, except if such transfer is made pursuant to Rule 144,
the appropriate restrictive legend set forth in Section 2.7(c), except that such
certificate shall not bear such restrictive legend if, in the opinion of counsel
for such Holder and the Company, such legend is not required in order to
establish compliance with any provisions of the Securities Act.

 

(c) Each certificate representing Registrable Securities shall (unless otherwise
permitted by the provisions of this Agreement) be stamped or otherwise imprinted
with a legend substantially similar to the following (in addition to any legend
required under applicable state securities laws or any other contractual
arrangement):

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER THE SECURITIES LAWS OF CERTAIN
STATES. THESE SECURITIES MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED,
PLEDGED OR HYPOTHECATED EXCEPT AS PERMITTED UNDER THE ACT AND APPLICABLE STATE
SECURITIES LAWS PURSUANT TO REGISTRATION OR AN EXEMPTION THEREFROM. THE ISSUER
OF THESE SECURITIES MAY REQUIRE AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO
THE ISSUER THAT SUCH OFFER, SALE OR TRANSFER, PLEDGE OR HYPOTHECATION OTHERWISE
COMPLIES WITH THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS.

 

(d) The legend set forth in Section 2.7(c) stamped on a certificate evidencing
the Restricted Securities and the stock transfer instructions and record
notations with respect to the Restricted Securities shall be removed and the
Company shall issue a certificate without such legend to the holder of
Restricted Securities if (i) those securities are registered under the
Securities Act, or (ii) the holder provides the Company with an opinion of
counsel reasonably acceptable to the Company to the effect that a sale or
transfer of those securities may be made without registration or qualification.

 



 17 

 

 

2.8 Rule 144 Reporting. With a view to making available the benefits of certain
rules and regulations of the Commission that may permit the sale of the
Restricted Securities to the public without registration, the Company agrees to
use its reasonable best efforts to:

 

(a) Make and keep adequate current public information with respect to the
Company available in accordance with Rule 144 under the Securities Act, at all
times from and after ninety (90) days following the effective date of the first
registration under the Securities Act filed by the Company for an offering of
its securities to the general public;

 

(b) File with the Commission in a timely manner all reports and other documents
required of the Company under the Securities Act and the Exchange Act at any
time after it has become subject to such reporting requirements; and

 

(c) So long as a Holder owns any Restricted Securities, furnish to the Holder
forthwith upon written request a written statement by the Company as to its
compliance with the reporting requirements of Rule 144 (at any time from and
after ninety (90) days following the effective date of the first registration
statement filed by the Company for an offering of its securities to the general
public), and of the Securities Act and the Exchange Act (at any time after it
has become subject to such reporting requirements), or that it qualifies as
registrant whose securities may be resold pursuant to Form S-3 (at any time
after the Company so qualifies), a copy of the most recent annual or quarterly
report of the Company, and such other reports and documents so filed as a Holder
may reasonably request in availing itself of any rule or regulation of the
Commission allowing a Holder to sell any such securities without registration.

 

2.9 Market Stand-Off Agreement. In connection with any underwritten public
offering by the Company for its own account or the account of a security holder
or holders, each Holder agrees to execute a market standoff agreement with the
underwriters for such offering in customary form consistent with the provisions
of this Agreement covering all Registrable Securities, if any, which such Holder
did not request be included in the registration for such public offering
pursuant to this Agreement. Any discretionary waiver or termination of the
restrictions of any or all of such agreements by the Company or the underwriters
shall apply pro rata to all holders of Company capital stock subject to such
agreements based on the number of shares subject to such agreements.

 

2.10 Transfer or Assignment of Rights. The rights granted to a Holder by the
Company under this Section 2 may be transferred or assigned (but only with all
related obligations) by a Holder only to a transferee of Registrable Securities
that is (i) an Affiliate of such Holder, (ii) a member of such Holder’s
immediate family or a trust for the benefit of an individual Holder or one or
more of Holders immediate family members or (iii) a transferee or assignee of
not less than 10,000 Registrable Securities (as presently constituted and
subject to subsequent adjustments for share splits, share dividends, reverse
share splits and the like); provided, that (x) such transfer or assignment of
Registrable Securities is effected in accordance with applicable securities
laws, (y) the Company is, within a reasonable time after such transfer,
furnished with written notice of the name and address of such transferee and the
Registrable Securities with respect to which such rights are being transferred
and (z) such transferee agrees in a written instrument delivered to the Company
to be bound by and subject to the terms and conditions of this Agreement.

 

 18 

 

 



2.11 Liquidated Damages. In the event that the applicable Resale Shelf
Registration Statement is not declared effective within ninety (90) days after
the Closing, then the Investors shall be entitled to a payment, as liquidated
damages and not as a penalty, of 0.25% per annum of the 30-Day VWAP (as defined
below) multiplied by the number of Registrable Securities held by the Investors,
which shall accrue daily, for the first 60 days following the 90th day,
increasing by an additional 0.25% per annum of the 30-Day VWAP multiplied by the
number of Registrable Securities held by the Investors per 30-day period, which
shall accrue daily, for each subsequent 60 days (i.e., an aggregate 0.5% per
annum for 61-120 days after the 90th day, 0.75% per annum for 121-180 days after
the 90th day and 1.0% per annum thereafter), up to a maximum of 2.0% per annum
of the 30-Day VWAP multiplied by the number of Registrable Securities held by
the Investors per 30-day period (the “Liquidated Damages”). The Liquidated
Damages payable pursuant to the immediately preceding sentence shall be payable
within ten (10) business days after the end of each such 30-day period. Any
Liquidated Damages shall be paid to the Investors in kind in the form of the
issuance of a number of shares of Common Stock equal to the result of dividing
the amount of Liquidated Damages due to the Investors by the 30-Day VWAP,
rounded to the nearest whole number. Upon any issuance of Common Stock as
Liquidated Damages, the Company shall promptly prepare and file an amendment to
the applicable Resale Shelf Registration Statement adding such Common Stock
thereto as additional Registrable Securities (as defined in the Registration
Rights Agreement). The accrual of Liquidated Damages to the Investors shall
cease at the earlier of (i) the applicable Resale Shelf Registration Statement
covering Registrable Securities becoming effective, and (ii) when the Investors
no longer hold Registrable Securities, and any payment of Liquidated Damages
shall be prorated for any period of less than thirty (30) days in which the
payment of Liquidated Damages ceases. For purposes of this Agreement, “30-Day
VWAP” means the volume weighted average price of the shares of Common Stock
traded on NASDAQ, or any other national securities exchange on which the shares
of Common Stock are then traded, for the 30 trading days ending on the first
trading day immediately preceding the date of determination of the 30-Day VWAP.

 





SECTION 3
Miscellaneous

 

3.1 Amendment. Except as expressly provided herein, neither this Agreement nor
any term hereof may be amended, waived, discharged or terminated other than by a
written instrument referencing this Agreement and signed by the Company and the
Holders holding a majority of the Registrable Securities then outstanding
provided, however, that persons who become assignees or other transferees of
Registrable Securities in accordance with this Agreement after the date of this
Agreement may become parties hereto, by executing a counterpart of this
Agreement without any amendment of this Agreement pursuant to this paragraph or
any consent or approval of any other Holder; and provided, further, that if any
amendment, waiver, discharge or termination operates in a manner that treats any
Holder different from other Holders, the consent of such Holder shall also be
required for such amendment, waiver, discharge or termination. Any such
amendment, waiver, discharge or termination effected in accordance with this
paragraph shall be binding upon each Holder and each future holder of all such
securities of such Holder. Each Holder acknowledges that by the operation of
this paragraph, the Company and such majority in interest will have the right
and power to diminish or eliminate all rights of such Holder under this
Agreement.3.2 Notices. All notices and other communications required or
permitted hereunder shall be in writing and shall be mailed by registered or
certified mail, postage prepaid, sent by facsimile or otherwise delivered by
hand, messenger or courier service at the following addresses:

 



 19 

 

 

(a) if to an Investor, to such Investor’s address, facsimile number or
electronic mail address as shown on Exhibit A hereto, as may be updated in
accordance with the provisions hereof, with a copy (which shall not constitute
notice) to:

 

 

Winston & Strawn LLP

200 Park Avenue

New York, NY 10166-4193

Attention: Joel L. Rubinstein, Esq.

Facsimile: (212) 294-5336

Email: JRubinstein@winston.com

 

(b) if to any Holder other than an Investor, to such address, facsimile number
or electronic mail address as shown in the Company’s records, or, until any such
Holder so furnishes an address, facsimile number or electronic mail address to
the Company, then to the address, facsimile number or electronic mail address of
the last holder of such shares for which the Company has contact information in
its records; or

 

(c) If to the Company:

 

c/o 1347 Capital Corp.

150 Pierce Road, 6th Floor

Itasca, Illinois 60143

Attention: Hassan Baqar

Facsimile: (847) 952-4830

Email: hbaqar@kingswayfinancial.com

 

Each such notice or other communication shall for all purposes of this Agreement
be treated as effective or having been given (i) if delivered by hand, messenger
or courier service, when delivered (or if sent via a nationally-recognized
overnight courier service, freight prepaid, specifying next-business-day
delivery, one business day after deposit with the courier), or (ii) if sent via
mail, at the earlier of its receipt or five days after the same has been
deposited in a regularly-maintained receptacle for the deposit of the United
States mail, addressed and mailed as aforesaid, or (iii) if sent via facsimile,
upon confirmation of facsimile transfer, or (iv) if via email, on the date of
transmission.

 



 20 

 

 

3.3 Governing Law. This Agreement shall be governed in all respects by the
internal laws of the State of Delaware as applied to agreements entered into
among Delaware residents to be performed entirely within Delaware, without
regard to principles of conflicts of law.3.4 Successors and Assigns. The
provisions of this Agreement shall inure to the benefit of, and be binding upon,
the successors, assigns, heirs, executors and administrators of the parties
hereto.3.5 Entire Agreement. This Agreement and the exhibits hereto constitute
the full and entire understanding and agreement between the parties with regard
to the subjects hereof. No party hereto shall be liable or bound to any other
party in any manner with regard to the subjects hereof or thereof by any
warranties, representations or covenants except as specifically set forth
herein.

 

3.6 Delays or Omissions. Except as expressly provided herein, no delay or
omission to exercise any right, power or remedy accruing to any party to this
Agreement upon any breach or default of any other party under this Agreement
shall impair any such right, power or remedy of such non-defaulting party, nor
shall it be construed to be a waiver of any such breach or default, or an
acquiescence therein, or of or in any similar breach or default thereafter
occurring, nor shall any waiver of any single breach or default be deemed a
waiver of any other breach or default theretofore or thereafter occurring. Any
waiver, permit, consent or approval of any kind or character on the part of any
party of any breach or default under this Agreement, or any waiver on the part
of any party of any provisions or conditions of this Agreement, must be in
writing and shall be effective only to the extent specifically set forth in such
writing. All remedies, either under this Agreement or by law or otherwise
afforded to any party to this Agreement, shall be cumulative and not
alternative.

 

3.7 Remedies. Each holder of Registrable Securities, in addition to being
entitled to exercise all rights granted by law, including recovery of damages,
shall be entitled to specific performance of its rights under this Agreement.
The Company acknowledges that monetary damages would not be adequate
compensation for any loss incurred by reason of a breach by it of the provisions
of this Agreement and the Company hereby agrees to waive the defense in any
action for specific performance that a remedy at law would be adequate.3.8
Severability. If any provision of this Agreement becomes or is declared by a
court of competent jurisdiction to be illegal, unenforceable or void, portions
of such provision, or such provision in its entirety, to the extent necessary,
shall be severed from this Agreement, and such court will replace such illegal,
void or unenforceable provision of this Agreement with a valid and enforceable
provision that will achieve, to the extent possible, the same economic, business
and other purposes of the illegal, void or unenforceable provision. The balance
of this Agreement shall be enforceable in accordance with its terms.

 

3.9 Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement. All references in this Agreement to sections,
paragraphs and exhibits shall, unless otherwise provided, refer to sections and
paragraphs hereof and exhibits attached hereto.

 



 21 

 

 

3.10 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be enforceable against the parties that execute such
counterparts, and all of which together shall constitute one instrument.

 

3.11 Telecopy Execution and Delivery. A facsimile, telecopy or other
reproduction of this Agreement may be executed by one or more parties hereto and
delivered by such party by facsimile or any similar electronic transmission
device pursuant to which the signature of or on behalf of such party can be
seen. Such execution and delivery shall be considered valid, binding and
effective for all purposes. At the request of any party hereto, all parties
hereto agree to execute and deliver an original of this Agreement as well as any
facsimile, telecopy or other reproduction hereof.

 

3.12 Further Assurances. Each party hereto agrees to execute and deliver, by the
proper exercise of its corporate, limited liability company, partnership or
other powers, all such other and additional instruments and documents and do all
such other acts and things as may be necessary to more fully effectuate this
Agreement.3.13 Termination Upon Change of Control. Notwithstanding anything to
the contrary herein, this Agreement shall terminate upon (a) the acquisition of
the Company by another entity by means of any transaction or series of related
transactions to which the Company is party (including, without limitation, any
stock acquisition, reorganization, merger or consolidation but excluding any
sale of stock for capital raising purposes) other than a transaction or series
of transactions in which the holders of the voting securities of the Company
outstanding immediately prior to such transaction continue to retain (either by
such voting securities remaining outstanding or by such voting securities being
converted into voting securities of the surviving entity), as a result of shares
in the Company held by such holders prior to such transaction, at least fifty
percent (50%) of the total voting power represented by the voting securities of
the Company or such surviving entity outstanding immediately after such
transaction or series of transactions; or (b) a sale, lease or other conveyance
of all substantially all of the assets of the Company.

 

3.14 Conflict. In the event of any conflict between the terms of this Agreement
and the Charter, the terms of the Charter will control.

 

3.15 Attorneys’ Fees. In the event that any suit or action is instituted to
enforce any provision in this Agreement, the prevailing party in such dispute
shall be entitled to recover from the losing party such reasonable fees and
expenses of attorneys and accountants, which shall include, without limitation,
all fees, costs and expenses of appeals.

 

3.16 Aggregation of Stock. All securities held or acquired by affiliated
entities of or persons shall be aggregated together for purposes of determining
the availability of any rights under this Agreement.

 



 22 

 

 

3.17 Jury Trial. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING (WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATED TO THIS AGREEMENT.

 

 

(signature pages follow)

 



 23 

 

 

IN WITNESS WHEREOF, the parties have duly executed this Amended and Restated
Registration Rights Agreement as of the date first written above.

 

 

 

  1347 CAPITAL CORP.           By: /s/ Hassan R. Baqar     Name:  Hassan R.
Baqar     Title:  Chief Financial Officer & Director      

 

 

 

 



[Company Signature Page to Registration Rights Agreement]



 

 

 

 

 



 

 

IN WITNESS WHEREOF, the undersigned Investors have duly executed this Amended
and Restated Registration Rights Agreement as of the date first written above.

 

 



  1347 INVESTORS LLC           By: /s/ Hassan R. Baqar     Name: Hassan R. Baqar
    Title: President         EARLYBIRDCAPITAL, INC.           By: /s/ Michael
Powell     Name: Michael Powell     Title: Managing Director         1347
INVESTORS LLC           By: /s/ Hassan R. Baqar     Name: Hassan R. Baqar    
Title: President         EARLYBIRDCAPITAL, INC.           By: /s/ Michael Powell
    Name: Michael Powell     Title: Managing Director         FdG HVAC LLC      
    By: /s/ David Gellman     Name: David Gellman     Title: Vice President    
    LIMBACH MANAGEMENT HOLDING COMPANY LLC           By: /s/ Dennis Sacco    
Name: Dennis Sacco     Title: Manager         MARATHON SPECIAL OPPORTUNITY
MASTER FUND, LTD.           By: /s/ Andrew Rabinowitz     Name: Andrew
Rabinowitz     Title: Authorized Signatory             /s/ Charles A. Bacon III
  Charles A. Bacon III

 



[Investor Signature Page to Registration Rights Agreement – 1 of 2]



 

 

 



 

 



      /s/ Larry Swets   Larry Swets       /s/ Hassan Baqar   Hassan Baqar      
/s/ Gordon Pratt   Gordon Pratt       /s/ John T. Fitzgerald   John T.
Fitzgerald       /s/ Joshua Horowitz   Joshua Horowitz       /s/ Leo Christopher
Saenger III   Leo Christopher Saenger III       /s/ Thomas D. Sargent   Thomas
D. Sargent       /s/ William M. Becker   William M. Becker       /s/ Richard
Booth   Richard Booth       /s/ Andrew Frazier   Andrew Frazier       /s/
Richard M. Powell   Richard M. Powell            



 



 



[Investor Signature Page to Registration Rights Agreement – 2 of 2]



 

 

 



 

 

EXHIBIT A

 

INVESTORS

 

Name  

Address, Fax Number

or Email for Notices

  Number of Registrable Securities           1347 Investors LLC  

150 Pierce Road, 6th Floor

Itasca, IL 60143

Attn: Hassan Baqar

Email: hbaqar@kingswayfinancial.com

  1,258,000           EarlyBirdCapital, Inc.  

366 Madison Ave., 8th Floor

New York, NY 10017

Attn: Mike Powell

Email: MPowell@ebcap.com

  82,500           FdG HVAC LLC  

c/o FdG Associates

499 Park Avenue, 26th Floor

New York, New York 10022

Attn: David Gellman

Facsimile: (212) 940-6803

Email: dsg@fdgassociates.com

  3,066,562           Limbach Management Holding Company LLC  

c/o Limbach Holdings LLC

31 35th Street

Pittsburgh, Pennsylvania 15201

Attn: Scott Wright

Email: scott.wright@limbachinc.com

  191,662           Marathon Special Opportunity Master Fund, Ltd.  

c/o FdG Associates

499 Park Avenue, 26th Floor

New York, New York 10022

Attn: David Gellman

Facsimile: (212) 940-6803

Email: dsg@fdgassociates.com

  191,662           Charles A. Bacon III  

c/o Limbach Holdings LLC

31 35th Street

Pittsburgh, Pennsylvania 15201

Attn: Charlie Bacon

Email: charlie.bacon@limbachinc.com

  383,322           Larry Swets  

c/o 1347 Capital Corp.

150 Pierce Road, 6th Floor
Itasca, Illinois 60143
Attn: Larry Swets

Email: lswets@kfscap.com

  10,000           Hassan Baqar  

c/o 1347 Capital Corp.

150 Pierce Road, 6th Floor
Itasca, Illinois 60143
Attn: Hassan Baqar

Email: hbaqar@kingswayfinancial.com

  10,000           Gordon Pratt  

c/o 1347 Capital Corp.

150 Pierce Road, 6th Floor
Itasca, Illinois 60143
Attn: Gordon Pratt

Email: gpratt@fundmanagementgroup.com

  10,000

 

 

 A - 1 

 



 

          John T. Fitzgerald  

c/o 1347 Capital Corp.

150 Pierce Road, 6th Floor
Itasca, Illinois 60143
Attn: Hassan Baqar

Email: hbaqar@kingswayfinancial.com

  10,000           Joshua Horowitz  

c/o 1347 Capital Corp.

150 Pierce Road, 6th Floor
Itasca, Illinois 60143
Attn: Hassan Baqar

Email: hbaqar@kingswayfinancial.com

  10,000           Leo Christopher Saenger III  

c/o 1347 Capital Corp.

150 Pierce Road, 6th Floor
Itasca, Illinois 60143
Attn: Hassan Baqar

Email: hbaqar@kingswayfinancial.com

  10,000           Thomas D. Sargent  

c/o 1347 Capital Corp.

150 Pierce Road, 6th Floor
Itasca, Illinois 60143
Attn: Hassan Baqar

Email: hbaqar@kingswayfinancial.com

  10,000           William M. Becker  

c/o 1347 Capital Corp.

150 Pierce Road, 6th Floor
Itasca, Illinois 60143
Attn: Hassan Baqar

Email: hbaqar@kingswayfinancial.com

  10,000           Richard Booth  

c/o 1347 Capital Corp.

150 Pierce Road, 6th Floor
Itasca, Illinois 60143
Attn: Hassan Baqar

Email: hbaqar@kingswayfinancial.com

  10,000           Andrew Frazier  

c/o 1347 Capital Corp.

150 Pierce Road, 6th Floor
Itasca, Illinois 60143
Attn: Hassan Baqar

Email: hbaqar@kingswayfinancial.com

  10,000           Richard M. Powell  

c/o EarlyBirdCapital, Inc.

366 Madison Ave., 8th Floor

New York, NY 10017

Attn: Mike Powell

Email: MPowell@ebcap.com

  17,500

 

 

 



 

 

 A - 2 



 

 

 

 

 

 